Case 1:18-cv-16280-RBK-K|\/|W Document 1 Filed 11/19/18 Page 1 of 15 Page|D: 1

O'BRIEN, BELLAND & BUSHINSKY, LLC
1526 Haddonfleld-Berlin Rd.
Cherry Hill, NJ 08003
(856) 795-2181
Attorneysfor Plaz`ntz`jj‘:€
By: Mark E. Bel1and, ESquire
Steven J. Bushinsky, Esquire

 

IBEW LOCAL UNION 351 5

\VELFARE FUND, and DANIEL UNITED STATES DISTRlCT COURT
COSNER and JoSEPH KNECHT, § FOR THE DISTRICT 011 NEW

JR., as Trustees and Fiduciaries of JERSEY

IBEW LOCAL UNION 351

WELFARE FUND, Civil Action No.

815 East Gate Drive, Suite 103 :

Mount Laurel, NeW Jersey 08054

Plamzyj€g,

VS.

EISENBERG, ROTHWEILER, COMPLAINT
WINKLER, EISENBERG & JECK 5

and BRIAN HALL Esq.

and J()HN HOGAN

Defendarzts.

 

Plaintiffs, IBEW Local Uni<)n 351 Welfare Fund (“Fund”) and its Trustees
(c01lectively Plaintiffs), by their attorneys for the complaint against Defendants;

State and allege:

Case 1:18-cv-16280-RBK-K|\/|W Document 1 Filed 11/19/18 Page 2 of 15 Page|D: 2

ACTION

1. The Fund is governed by the Employee Retirement lncome Security
Act of 1977 (“ERISA”), 29 U.S.C. § 1001 et. Seq., as amended Plaintiffs seeks
Declaratory Relief pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. § 1 132(a)(7)
and the Declaratory Judgment Act, 28 U.S.C. § 2201 for equitable relief enforcing
the terms, and preserving the assets, of the Fund’s subrogation and reimbursement
rights under the governing plan documents by imposing an equitable lien by
agreement or a constructive trust on settlement funds currently held or to be
received by Defendants from a third party pursuant to ERlSA § 5 02(a)(3), 29
U.S.C. § ll32(a)(3).

JURISDICTION AND VENUE

2. The jurisdiction of this court is invoked pursuant to Sections 502 of
the Employee Retirement Income Security Act of 1974, (hereinafter referred to as
"ERISA"), 29 U.S.C. §1132 and 29 U.S.C. §1331; and the common law of ERISA.
Jurisdiction is also appropriate under 28 U.S.C. § 2201, et. Seq., as there is an
“actual controversy” to declare the parties’ respective rights and obligations under
the terms of the Fund.

3. This court is one of proper venue pursuant to Section 502(e) of

ERISA, 29 U.S.C. §1132(e), because the Plaintiff Fund is administered in the State

Case 1:18-cv-16280-RBK-K|\/|W Document 1 Filed 11/19/18 Page 3 of 15 Page|D: 3

of Nevv Jersey and upon information and belief Where Defendant Hogan resides or
may be found, and vvhere some or all of the funds at issue may be held.
PARTIES

4. Plaintiff(s), lBEW Local 351 Health & Welfare Fund, (hereinafter
referred to as the "Fund" or the “Plan”) and Dan Cosner and Joseph Knecht, Jr., as
Trustees and Fiduciaries of the Fund, is an “Employee Welfare Benefit Plan” as
defined in Section 3(1) of ERISA, 29 U.S.C. §1002(1), for the purpose of
providing health and medical benefits and other insurance benefits to eligible
participants

5. The Fund is a multiemployer employee Welfare benefit plan governed
under the provisions of ERISA, §§ 3(2), 3(37) and 4001(a)(3), 29 U.S.C. §§ 1002,
1002(37) and 1301(a)(3). The Fund is established and maintained pursuant to
Section 302(€)(5) of the Labor-Management Relations Act of 1947, 29 U.S.C.
§186(c)(5). The Fund is administered under the provisions of ERISA and the
provisions of a Restated Agreement and Declaration of Trust (“Trust Agreement”).

6. The Fund is authorized to commence this action and to sue in its own
name pursuant to Section 502(d)(1) of ERISA, 29 U.S.C. §ll32(d)(l).

7. Dan Cosner is a fiduciary for the Fund Within the meaning of Section

3(21)(A)0fER1sA, 29 U.s.C. §iooz(zi)(A).

Case 1:18-cv-16280-RBK-K|\/|W Document 1 Filed 11/19/18 Page 4 of 15 Page|D: 4

8. Joseph Knecht Jr. is a fiduciary for the Fund within the meaning of
Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A).

9. Plaintiffs maintain their principal place of business at 830 Bear
Tavern Road, West Trenton, New Jersey 08628.

10. Plaintiffs bring this action on behalf of their Trustees, committee
members, participants and beneficiaries pursuant to Section 502 of ERISA, 29
U.S.C. §1132; Section 301 ofLMRA, 29 U.S.C. §185; and the Declaratory
Judgment Act, 28 U.S.C. § 2201.

ll. Defendant, John Hogan was an eligible participant of the Plan and
entitled to plan benefits for all times applicable to this lawsuit.

12. Defendant law firm Eisenberg, Rothweiler, Winlder, Eisenberg & Jecl<
and Defendant Brian Hall Esq. represent Defendant/participant Hogan in connection
with legal action(s) relating to injuries Defendant/participant Hogan allegedly
suffered

w

13. The Fund provides welfare benefits to eligible members such as
Defendant/participant Hogan including medical benefits

14. The Fund provides medical coverage to participants such as
Defendant/participant Hogan even in the event that a third party caused, or may

have caused, the injuries for the Fund extends medical benefit coverage

Case 1:18-cv-16280-RBK-K|\/|W Document 1 Filed 11/19/18 Page 5 of 15 Page|D: 5

15. On or about December 24, 2015, Defendant Hogan, by and through
Defendants Eisenberg, Rothweiler, Winlder, Eisenberg & J eck and Brian Hall,
Esq., commenced a civil action in the Court of Common Pleas for Philadelphia
County, against Taine Pechet, M.D., Sara Ann Van Calcar, l\/I.D. and the Clinical
Practices of the University of Pennsylvania (the “UPenn Defendants”) for injuries
arising from Defendant Hogan’s treatment by the UPenn Defendants. ln the event
the plan provides medical coverage for injuries caused by a third party the Plan
contains subrogation and reimbursement provisions explaining the Plan’s rights
with respect to actions against such third parties, or recoveries obtained from such
third parties.

16. The governing plan documents set forth the Fund’s rights to subrogation
and reimbursement, under the heading “THIRD PARTY RECOVERY,
SUBROGATION AND REIMBURSEMENT. The relevant provisions of this
section that demonstrate the Fund’s right to reimbursement are as follows:

l.b Participant(s), his or her attorney, and/or legal guardian of a
minor or incapacitated individual agrees that acceptance of the Plan's
conditional payment of medical benefits is constructive notice of these
provisions in their entirety and agrees to maintain one hundred percent
(100%) of the Plan's conditional payment of benefits or the full extent
of payment from any one or combination of first and third party
sources in trust, without disruption except for reimbursement to the
Plan or the Plan's assignee By accepting benefits, the Participant(s)

agrees the Plan shall have an equitable lien on any funds received by
the Participant(s) and/or their attorney from any source and said funds

Case 1:18-cv-16280-RBK-K|\/|W Document 1 Filed 11/19/18 Page 6 of 15 Page|D: 6

shall be held in trust until such time as the obligations under this
provision are fully satisfied

l.c. ln the event a Participant(s) settles, recovers, or is reimbursed
by any Coverage, the Participant(s) agrees to reimburse the Plan for
all benefits paid or that will be paid by the Plan on behalf of the
Participant(s). lf the Participant(s) fails to reimburse the Plan out of
any judgment or settlement received, the Participant(s) will be
responsible for any and all expenses (fees and costs) associated with
the Plan's attempt to recover such money.

2. Assignment of Riglits (Subrogation): The covered person
automatically assigns to the Plan any rights the covered person may
have to recover monies in connection with an illness, injury,
accident, sickness, occurrence, condition or other loss from any third
party. These rights of recovery or causes of action against any third
party includes, but is not limited to, a claim of any type whatsoever,
whether the claim exists or may exist, or the monies are or may be
recovered from a third party through a claim, lawsuit, settlement,
insurance policy or pool, uninsured or underinsured motorist or other
policy or pool, governmental or private right of recovery, Workers
Compensation or disability award or order, judgment, no-fault
program, or personal injury protection financial responsibility,
medical benefit reimbursement insurance coverage not purchased by
the covered person, by compromise, or in any other way from any
third party, person, agency, organization or fund of money whether
or not the payor caused or is legally responsible or liable for it, and
regardless of whether such liability or responsibility is or is not
denied or is in dispute.

3. Right to Reirnbursement. Equitable Lien, and Constructive
M: The Plan is granted and the covered person specifically
consents to an equitable lien by agreement, or a constructive trust
over, and the Plan has the right to reimbursement from, any monies
that a covered person receives from or through any third party to the
extent of Plan benefits paid or payable by the Plan on behalf of the
covered person. The Plan's right to reimbursement, equitable lien and
constructive trust extends to any covered person who is a participant
or beneficiary under the Plan, including any individuals or entities

Case 1:18-cv-16280-RBK-K|\/|W Document 1 Filed 11/19/18 Page 7 of 15 Page|D: 7

that may receive a recovery on behalf of a participant or beneficiary,
such as the covered person 's spouse, parents, and dependents heirs,
estates, trusts, representatives trustees, or guardians of the covered
person including attorneys, representatives agents, successors or
assigns

4. First Prioritv / Reiection of Make Whole Doctrine: This
assignment, right to subrogate, equitable lien by agreement,
constructive trust, and right to reimbursement (hereinafter called
"Rights of Recovery") applies on a first-dollar basis (i.e. has priority
over other rights), applies whether the monies paid to (or for the
benefit of) the Covered Person constitute a full or partial recovery,
and even applies to funds actually or allegedly paid for non-medical
or dental charges, attorney fees, expert fees, litigation expenses or
other costs and expenses As such, the Plan is entitled to its full lien
and its full recovery of the total amount of benefits paid or payable,
regardless of the amount of monies paid or awarded to you by the
third party, even if those monies are less than the full amount which
you do seek or could seek against the third party, regardless of
whether the monies are or are described as for medical expenses, and
regardless of how they are described or what they are for, and
regardless of whether full compensation from the third party is
obtained or available The Plan's Rights of Recovery shall be a prior
lien against any proceeds recovered by any Covered Individuals,
which right shall not be defeated or reduced by the application of any
so called "Make Whole Doctrine," "Rimes Doctrine," or any other
such doctrine purporting to defeat the Plan's recovery rights by
allocating the proceeds exclusively to non~medical expenses
damages No reduction of the Plan's full right to recover the total
amount of Plan benefits is effective without the Plan's written
consent.

 

5. Reiection of Comrnon Fund Doctrine: The Plan's Rights of
Recovery apply to any recovery by the covered person without
regard to legal fees and expenses (including litigation expenses,
expert fees court costs) of the covered person. The covered person
shall be solely responsible for paying all legal fees and expenses in
connection with any recovery for the underlying injury, sickness
accident, or condition, and the Plan's recovery shall not be reduced

 

Case 1:18-cv-16280-RBK-K|\/|W Document 1 Filed 11/19/18 Page 8 of 15 Page|D: 8

by such legal fees or expenses unless the Plan Administrator, in his
or her sole discretion, agrees in writing to discount the plan's claim
by an agreed-upon amount of such fees or expenses The Plan
specifically disavows any claims that a covered person may make
under any federal or state common law including, but not limited to,
the "Common Fund Doctrine", "Fund Doctrine" or "Attorney's Fund
Doctrine:

6. Obligation to Cooperate: The covered person as well as the
covered person's dependent, attomey. representative or agent shall
assist and cooperate with representatives the Plan designates, shall do
everything necessary to enable the Plan to enforce its rights of
subrogation and reimbursement, and shall do nothing to impair,
release discharge or prejudice the Plan's Rights of Recovery.

 

9. Set Aside of Funds: Unless and until the Plan has received
reimbursement in full, no monies from or through any third party
may be distributed to the covered person without the Plan's written
consent and these monies are, to the extent of benefits paid or
payable by the Plan on behalf of the covered person, assets of and
debts owed to the Plan. The covered person agrees to hold in trust for
the Plan's benefit that portion of the total recovery from any third
party that is due for benefits paid or payable by the Plan on behalf of
the covered person. The covered person shall reimburse the Plan
immediately upon receipt of any recovery.

 

12. Separation of Funds: Benefits paid by the Plan, funds recovered
by the Participant(s), and funds held in trust over which the Plan has
an equitable lien exist separately from the property and estate of the
Participant(s), such that the death of the Participant(s), or filing of
bankruptcy by the Participant(s), will not affect the Plan's equitable
lien, the funds over which the Plan has a lien. or the Plan's right to
subrogation and reimbursement

 

17. Upon information and belief, Defendants settled the personal injury

claim against the UPenn Defendants for $750,000.

Case 1:18-cv-16280-RBK-K|\/|W Document 1 Filed 11/19/18 Page 9 of 15 Page|D: 9

18. Upon information and belief Defendant/participant Hogan reviewed and
signed the written settlement agreement with the UPenn Defendants, thus requiring
him to satisfy the Fund’s equitable lien by agreement

19. Upon information and belief, Defendant/participant Hogan signed the
written settlement agreement upon the advice and counsel of Defendants/attorneys
Eisenberg, Rothweiler, Winkler, Eisenberg & J eck and Defendant Brian Hall Esq.

20. Defendants have failed to reimburse the Fund for medical benefits
advanced by the Fund in the amount of $210,3 14.28.

21. Defendants/attorneys Eisenberg, Rothweiler, Winkler, Eisenberg & J eck
and Defendant Brian Hall Esq. has represented to the Fund that it is holding in trust
the disputed amount of $210,314.28 thereby identifying the particular fund and a
particular share of that fund to Which the Fund is entitled

22. Upon information and belief, Defendant/participant Hogan was
requested to execute a Subrogation and Reimbursement Agreement which reiterated
the Fund’s equitable lien by agreement and required them to reimburse the Fund on a
first dollar, priority basis should Defendant/participant Hogan recover money from
any source relating to the personal injury claim, however Hogan did not sign or
return said Subrogation and Reimbursement Agreement.

23. Fund counsel was in regular communication with Defendants/attomeys

Eisenberg, Rothweiler, Winkler, Eisenberg & J eck and Defendant Brian Hall Esq.

Case 1:18-cv-16280-RBK-K|\/|W Document 1 Filed 11/19/18 Page 10 of 15 Page|D: 10

during the course of this dispute and provided Defendants/attorneys Eisenberg,
Rothweiler, Winkler, Eisenberg & J eck and Defendant Brian Hall Esq. with copies of
all applicable Plan Documents including Plan Document and Summary Plan
Description.

24. Fund counsel advised Defendants/attorneys Eisenberg, Rothweiler,
Winkler, Eisenberg & J eck and Defendant Brian Hall Esq. ’s of the subrogation
provisions in the Fund documents providing for reimbursement of the benefits that
the Fund pays a Fund participant if any identifiable source is responsible for either
the injuries or payments of the accident-related claim.

25. The Fund has requested that Defendants comply with the express terms
of the governing Fund documents and provide the Fund the full amount of the
recovery out of identifiable funds held in Defendant/attorneys Eisenberg, Rothweiler,
Winl<ler, Eisenberg & J eck and Defendant Brian Hall Esq. possession that were or
are to be received as payment from a third party relating to Defendant/participant
Hogan’s injuries

26. Based on the provisions of ERISA and Fund’s governing documents
the Fund is entitled to receive the reimbursement of $210,3 14.28 that the Fund paid
as medical benefits from any recovery received by, or paid on behalf of

Defendant/participant Hogan relating to accident(s) relative to this lawsuit.

10

Case 1:18-cv-16280-RBK-K|\/|W Document 1 Filed 11/19/18 Page 11 of 15 Page|D: 11

27. If Defendants fail to reimburse the Fund from any recovery received by,
or paid on behalf of Defendant/participant Hogan relating to accident(s) relative to
this lawsuit there will be a violation of the Fund’s governing documents including the
Fund’s Plan Document and Summary Plan Description’s third-party recovery,
subrogation and reimbursement provisions

COUNT 1
(Equitable Lien by Agreement and Constructive Trust)

28. Plaintiff incorporates the allegations in paragraphs 1-31 of this
Complaint as though set forth herein in their entirety.

29. ln accordance with Section 502(a)(3) of ERISA, 29 U.S.C. §
ll32(a)(3), Plaintiffs seek equitable relief against Defendants to enforce the
express terms of the Fund’s governing documents

30. Upon information and belief, Defendants are in actual or constructive
possession of the settlement proceeds and are in possession of monies that as a
matter of equity belong to the Funds.

31. At all times relevant to this lawsuit Defendants had notice of their
obligations and the Fund’s rights pursuant to the Fund’s Subrogation and
Reimbursement provisions of the governing Fund Documents which specifically
identifies a particular fund and a particular share of that fund to which the Fund is

entitled to be reimbursed

ll

Case 1:18-cv-16280-RBK-K|\/|W Document 1 Filed 11/19/18 Page 12 of 15 Page|D: 12

32. Defendants have refused to confirm to Fund counsel that the Fund is
entitled to, and will receive, reimbursement of sum of $210,314.28 that the Fund
paid as medical benefits from Defendants settlement funds This refusal represents
a violation of the Fund’s governing documents and ERISA.

33. As a consequence of this refusal the Fund is entitled under Section
502(a)(3) of ERlSA to obtain “other appropriate equitable relief ’ for equitable
restitution in the form of a constructive trust or equitable lien by agreement with
respect to the disputed funds that are held in Defendant’s actual or constructive
possession

34. Defendants must be ordered to reimburse the Fund for benefits paid
from settlement monies in their actual or constructive possession in the amount of
$210,314.28 representing the benefits paid by the Fund on Defendant Hogan’s
behalf thereby enforcing the express subrogation and reimbursement provisions of

the Fund’s governing documents and pursuant to ERiSA § 502(a)(3).

WHEREFORE, lBEW Local 351 Welfare Fund and Fund Trustees seek the

following relief:

A. An order imposing either a constructive trust or equitable lien in favor
of the Fund upon any settlement funds or property in Defendants’ possession or

under the Defendants’ control;

12

Case 1:18-cv-16280-RBK-K|\/|W Document 1 Filed 11/19/18 Page 13 of 15 Page|D: 13

B. An order enjoining Defendants from dissipating any of the monies
held in the actual or constructive possession until the Fund’s rights may be
adjudicated;

C. An order enjoining the Defendants from transferring or disposing of
any awarded funds which would prejudice or impair the Fund’s ability to recover
the awarded funds;

D. An order awarding the Fund reasonable attorney fees and costs
incurred herein pursuant to 29 U.S.C. §ll32(g)(l); and

E. Granting any such other equitable relief as the Court deems equitable
and just.

(X)UTUFZ
Declaratorv Judgment

37. Plaintiff incorporates the allegations in paragraphs 1-36 of this
Complaint as though set forth herein in their entirety.

38. The dispute set forth herein represents an actual controversy, ripe for
adjudication, between the Fund and Defendants with regard to the proper
interpretation and application of the Fund’s Plan Document and Summary Plan
Description, and whether or not ERISA compels the equitable relief sought by the

Fund.

13

Case 1:18-cv-16280-RBK-K|\/|W Document 1 Filed 11/19/18 Page 14 of 15 Page|D: 14

39. Under 29 U.S.C. § 1132(a)(3) and 28 U.S.C. § 2201, the Fund brings
this action seeking a declaration that the Fund’s right to reimbursement is
controlled by the terms of the Plan which require reimbursement in the full amount
of $210,314.28 of medical benefits paid on behalf of Defendant Hogan.

40. A declaration of rights, responsibilities and obligations for the Plan
that the Defendants are required to determine the respective rights and obligations
of the parties thereto. There is no adequate remedy other than through a declaratory
judgment and the prompt resolution of this controversy through declaratory

judgment in the interest of all parties

WHEREFORE, IBEW Local 351 Welfare Fund and Fund Trustees seek the

following relief:

1. For a declaratory judgment to enforce the terms of the Plan document
and the reimbursement rights of the Plan;

2. For an order enforcing the equitable lien by agreement between the
Fund and Defendants under which the Fund is entitled to 100% reimbursement of

the $210,314.28 the Fund paid on behalf of Defendant Hogan;

3. For the Funds’ reasonable attomeys’ fees and costs;
4. Granting any such other equitable relief as the Court deems equitable
and just.

14

Case 1:18-cv-16280-RBK-K|\/|W Document 1 Filed 11/19/18 Page 15 of 15 Page|D: 15

Dated: November 19, 2018

O'BRIEN, BELLAND & BUSHINSKY, LLC
Attorneysfor Plaintiffs

<__;"' .1._ .. 1':'\ (/
'\£i“,oxj l\ m\()¢-'r,M/f

MARi< E. BELLAND, Esdurrus
STEVEN J. BUsHmsxv, Esouran

 

15

